DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-5, 7-10, 12-13, 15-16, 18-19, and 21 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-10, 12-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2012/0141744 to Ambroise et al. cited in previous Office action (herein Ambroise) in view of Japanese Publication JP H06-322140 to Ueda et al. cited in previous Office action (herein Ueda, see machine translation).
Regarding claim 1, Ambroise teaches a film having antistatic properties comprising a non-migratory antistatic agent (paragraph 0001), at least one layer A comprising one or more polyolefins, and a layer B comprising one or more polyolefins (paragraph 0007) wherein said polyolefins include polyethylene, polypropylene, or ethylene-propylene copolymers (paragraph 0018).  Examiner notes that an ethylene-propylene copolymer meets the limitations of being an ethylene α-olefin copolymer.  A film having two layers A and a layer B would correspond to the outer, inner, and intermediate layers recited in the instant claims, respectively.  Ambroise teaches that polyether-polyolefin block copolymers (herein PE-PO) corresponding to the polyether copolymer recited in the instant claims are useful as the non-migratory antistatic agent (paragraph 0037) and that specific suitable examples include PELESTAT (paragraph 0052) which is disclosed in the instant specification as being a suitable polyether copolymer (instant specification, page 9, line 5).  Ambroise teaches that layers A and B comprise from 5 to 35 wt% of the PE-PO (paragraphs 0076 and 0080, respectively).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Examiner notes that paragraph 0076 of Ambroise states that the PE-PO is present in layer B; however, one of ordinary skill in the art would recognize this as a typographical error because paragraph 0076 is in the section labeled “Layer A” wherein the details of layer A are described.  While Ambroise is silent as to the breakdown voltage of the film, the inventive examples disclosed in the instant specification demonstrate that the mere presence of the antistatic agent achieves the claimed breakdown voltage (instant specification, page 11, lines 13-21); therefore, one of ordinary skill in the art would reasonably expect the film of Ambroise containing the PE-PO to achieve the claimed breakdown voltage.
Ambroise is silent as to there being a thermoplastic metal compound present.
Ueda teaches an antistatic agent-containing thermoplastic resin masterbatch (paragraph 0001) comprising a thermoplastic resin, a surfactant, and a fine powder oxide (paragraph 0005).  Ueda teaches that suitable thermoplastic resins include polyethylene or polypropylene resins (paragraph 0006) and that suitable powder oxides include metal oxides such as silicon oxide, aluminum oxide, titanium oxide, or the like (paragraph 0009).  Lines 10-15, page 9 of the instant specification disclose that such thermoplastic resins, i.e. polyolefins such as polyethylene and polypropylene, and such metal oxides meet the limitations of being a thermoplastic metal compound.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Ambroise to include the antistatic masterbatch of Ueda because it would improve antistatic performance without deterioration and coloring while not having surfactant bleeding out (paragraph 0025).
Regarding claims 2 and 3, Ambroise and Ueda teach all the limitations of claim 1 as discussed above.
Ambroise teaches that the film has a total thickness of from 50 to 150 µm (paragraph 0024).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 4-5 and 9-10, Ambroise and Ueda teach all the limitations of claims 1-3 as discussed above.
Ambroise teaches that the film can contain an additional layer C to achieve different objectives (paragraph 0027) and that this layer can be made from ethylene-vinyl alcohol copolymers (herein EVOH) (paragraph 0096).  While Ambroise does not call such a layer C an oxygen barrier layer, it would have the same effect nonetheless.
Regarding claims 7-8, 12-13, 15-16, and 18-19, Ambroise and Ueda teach all the limitations of claims 1-4 as discussed above.
As discussed above, Ambroise teaches that polyether-polyolefin block copolymers (herein PE-PO) are useful as the non-migratory antistatic agent (paragraph 0037).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2012/0141744 to Ambroise et al. cited in previous Office action (herein Ambroise) in view of Japanese Publication JP H06-322140 to Ueda et al. cited in previous Office action (herein Ueda, see machine translation) as applied to claim 1 above and in further view of Chinese Publication CN 104695251 to Yuan (herein Yuan, see machine translation).
Regarding claim 21¸Ambroise and Ueda teach all the limitations of claim 1 as discussed above.
As discussed above, Ueda teaches that suitable powder oxides include metal oxides such as silicon oxide, aluminum oxide, titanium oxide, or the like (paragraph 0009).  Examiner notes that the phrase “and the like” strongly implies that other suitable antistatic agents can be used.
However, Ueda is silent as to the masterbatch containing iron.
Yuan teaches an antistatic fabric (paragraph 0002) wherein the fabric contains antistatic fibers (paragraph 0010) having synthetic fibers with an antistatic agent (paragraph 0011) such as aluminum oxide, silicon dioxide, and iron (paragraph 0013).  Yuan teaches that the antistatic fibers are made by mixing the antistatic agent into the fiber raw material masterbatch (paragraph 0019).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powder oxide antistatic agent of Ueda to be iron as taught by Yuan because it is recognized in the art as being suitable for the intended purposes.  See MPEP 2144.07.
Response to Amendment
In view of Applicant’s amendments, previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed film achieves unexpectedly good breakdown voltage and cites inventive example 3 disclosed in the instant specification as evidence (Remarks, page 6).  Example 3 is not commensurate in scope with the claimed invention because it contains a thermoplastic iron in place of a polyether copolymer (see instant specification, page 11) and not a combination of both a polyether copolymer and a thermoplastic metal as recited in instant claim 1.  Examiner notes that inventive examples 1 and 2 disclosed in the instant specification show that inclusion of a polyether copolymer would also result in a breakdown voltage of less than 10 kV (see instant specification, page 11).
Applicant argues that one of ordinary skill in the art would not modify the film of Ambroise to include the masterbatch of Ueda because the metal oxide of Ueda is present as only a viscosity modifier (Remarks, pages 6-7).   Ueda teaches that the masterbatch is used to impart antistatic properties to thermoplastic resins (paragraph 0025).  The only component capable of imparting said qualities among the thermoplastic resin, surfactant, and metal oxide powder is the metal oxide powder.  Therefore, while the metal oxide powder of Ueda is used to modify the viscosity, it also is used to improve the antistatic performance of the thermoplastic resin to which the masterbatch is added.
Applicant argues that one of ordinary skill in the art would not modify the film of Ambroise to include the masterbatch of Ueda because Ambroise does not include the surfactants taught by Ueda (Remarks, pages 6-7).  Ueda teaches that the masterbatch increases the antistatic performance of a material (paragraph 0025); therefore, one of ordinary skill in the art following the teachings of Ambroise interested in further improving the antistatic performance would have no issue looking to Ueda.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783